Exhibit 10.2

Execution Version

SECOND AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of October 1, 2012, by
and among BRISTOW GROUP INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto and SUNTRUST BANK, in its capacity as Administrative Agent
for the Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of November 22, 2010 (as amended by that certain First Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of December 22,
2011, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrower;

WHEREAS, BHNA Holdings, a company organized under the laws of Delaware, Bristow
Canada Holdings Inc., a company organized under the laws of British Columbia,
and Bristow Canadian Real Estate Company Inc., a company organized under the
laws of British Columbia, each a Subsidiary of the Borrower (together, the
“Purchasers”), have entered into a Share and Asset Purchase Agreement dated as
of August 31, 2012, with (i) Kenlor Investments Ltd., a company organized under
the laws of British Columbia, VIH Aviation Group, Ltd., a company organized
under the laws of British Columbia, VIH Helicopters USA, Inc., a company
organized under the laws of Idaho, CGSCH Enterprises Ltd., a company organized
under the laws of British Columbia and Cougar Aviation Ltd., a company organized
under the laws of Nova Scotia, as sellers, (ii) Cougar Helicopters Inc., a
corporation organized under the laws, Canada (“CHI”), (iii) for purposes of
Section 10.14 thereof, Kenneth Norie and (iv) for purposes of Section 10.15
thereof, the Borrower, pursuant to which the Purchasers will purchase a
noncontrolling interest in the equity of and voting power in CHI, together with
certain helicopters and related assets (the “CHI Investment”);

WHEREAS, the Borrower intends to enter into a 364-day credit facility among the
Borrower, the lenders from time to time party thereto and SunTrust Bank, as
administrative agent thereunder (the “364-Day Credit Facility”), the proceeds of
which will be used to finance the CHI Investment and to pay costs and expenses
incurred in connection therewith, and the obligations in respect of which will
be guaranteed by the Guarantors and secured by the Collateral on a pari passu
basis with the Secured Obligations (as defined in the Security Agreement);

WHEREAS, the Borrower has requested that the Lenders (i) amend certain
provisions of the Credit Agreement in order to permit the CHI Investment and the
entry into the 364-Day Credit Facility, (ii) amend certain other provisions of
the Credit Agreement and (iii) consent to the amendment of certain provisions of
the Security Agreement, the Pledge Agreement and the Subsidiary Guaranty
Agreement, and the Lenders party hereto are willing, subject to the terms and
conditions set forth herein, to amend the Credit Agreement as provided for
herein and consent to the amendment of certain provisions of the Security
Agreement, the Pledge Agreement and the Subsidiary Guaranty Agreement as
provided for herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement.

2. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Accounts”, “Control Account Agreements”, “OSHA” and “Real
Estate” in their entirety.

(b) Section 1.1 of the Credit Agreement is hereby amended by amending the
definitions of “Change in Control”, “Collateral”, “Collateral Asset Value”,
“Consolidated EBITDA”, “Copyright Security Agreements”, “Foreign Lender”,
“Guarantor”, “Hedging Obligations”, “Off-Balance Sheet Liabilities”, “Patent
Security Agreements”, “Permitted Liens”, “Pledged Aircraft”, “Security
Agreement”, “Senior Secured Debt”, “Subsidiary Guaranty Agreement”, “Trademark
Security Agreements”, “2007 Indenture” and “2038 Senior Convertible Notes” as
follows:

(i) By amending the definition of “Change in Control” to:

(A) insert after the phrase “all of the assets of the Borrower” therein the
phrase, “and its Subsidiaries, taken as a whole,”;

(B) insert after the reference to “(a)” therein the phrase, “members of the
board of directors on the Closing Date, (b) ”;

(C) delete the word “current” after the phrase “nominated by the”;

(D) re-letter the current clause (b) thereof as clause (c); and

(E) replace the reference to “Voting Stock” is subclause (a) thereof with a
reference to “voting stock”.

(ii) By amending the definition of “Collateral” to replace the reference to
“Lenders” therein with “Secured Parties”.

(iii) By amending the definition of “Collateral Asset Value” to:

(A) replace the reference to “for any period” therein with “as of any date”; and

(B) to insert after the phrase “subject to a perfected first priority lien” the
phrase, “(subject to Liens not prohibited hereunder)”.

(iv) By amending the definition of “Consolidated EBITDA” to add the following
sentence at the end thereof:

“For purposes of calculating compliance with the financial covenants set forth
in Sections 6.1 and 6.2, (A) Consolidated EBITDA for the period of four Fiscal
Quarters ending September 30, 2012 shall be increased by an amount equal to
$40,000,000, (B) Consolidated EBITDA for the period of four Fiscal Quarters
ending December 31, 2012 shall be increased by an amount equal to $30,000,000,
(C) Consolidated EBITDA for the period of four Fiscal Quarters ending March 31,
2013 shall be increased by an amount equal to $20,000,000 and (D) Consolidated
EBITDA for the period of four Fiscal Quarters ending June 30, 2013 shall be
increased by an amount equal to $10,000,000.”

 

2



--------------------------------------------------------------------------------

(v) By amending the definition of “Copyright Security Agreements” to:

(A) replace the reference to “Lenders” therein with “Secured Parties”; and

(B) replace the reference to “the Loan Parties” therein with “certain Loan
Parties”.

(vi) By amending the definition of “Foreign Lender” to replace the reference to
“7701(a)(3)” therein with “7701(a)(30)”.

(vii) By amending the definition of “Guarantor” to replace the reference to
“Section 5.11” therein with “Section 5.10”.

(viii) By amending the definition of “Hedging Obligations” to replace the
reference to “Net” therein with “net”.

(ix) By amending the definition of “Off-Balance Sheet Liabilities” to insert
after the phrase, “in the consolidated statement of income contained in the
annual audit report of the Borrower for such Fiscal Year” in clause (ii) thereof
the phrase, “, less the effect of interest income and adding back capitalized
interest, and the Average Debt of the Borrower as of such date”.

(x) By amending the definition of “Patent Security Agreements” to:

(A) replace the reference to “Lenders” therein with “Secured Parties”; and

(B) replace the reference to “the Loan Parties” therein with “certain Loan
Parties”.

(xi) By amending the definition of “Permitted Liens” to:

(A) delete the “and” at the end of clause (xiii) thereof;

(B) insert the following new clause (xiv) therein: “(xiv) Liens securing the CHI
Investment Financing; and”; and

(C) replace the existing reference to “(xiv)” therein with “(xv)”.

(xii) By amending the definition of “Pledged Aircraft” to replace the reference
to “Lenders” therein with “Secured Parties”.

(xiii) By amending the definition of “Security Agreement” to replace the
reference to “Lenders” therein with “Secured Parties”.

(xiv) By amending the definition of “Senior Secured Debt”, to:

(A) replace the reference to “obligations” therein with “Indebtedness”; and

 

3



--------------------------------------------------------------------------------

(B) replace the reference to “Letter of Credit Facility” therein with “CHI
Investment Financing Documents”.

(xv) By amending the definition of “Subsidiary Guaranty Agreement” to replace
the reference to “Lenders” therein with “Secured Parties”.

(xvi) By amending the definition of “Trademark Security Agreements” to:

(A) replace the reference to “Lenders” therein with “Secured Parties”; and

(B) replace the reference to “the Loan Parties” therein with “certain Loan
Parties”.

(xvii) By amending the definition of “2007 Indenture”, to add the words
“signatory thereto” after “the guarantors”.

(xviii) By amending the definition of “2038 Senior Convertible Notes”, to
replace the reference to “2003” therein with “2008”.

(c) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Change in Law”, “Foreign Subsidiary”, “Non-Recourse Debt”,
“Permitted Refinancing Indebtedness” and “Pledge Agreement” in their entirety
with the following definitions:

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(c) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; it being understood, for the
avoidance of doubt, that (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives made or issued
by any Governmental Authority thereunder or in connection therewith (whether or
not having the force of law), and related acts of compliance as described in
clause (c) of this definition, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy or liquidity (A) promulgated by the Bank
for International Settlements or the Basel Committee on Banking Supervision (or
any successor or similar authority) and made or issued by any Governmental
Authority or (B) made or issued by the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and related acts of compliance
as described in clause (c) of this definition, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated, made
or issued.

“Foreign Subsidiary” shall mean (i) any Subsidiary that is organized under the
laws of a jurisdiction other than one of the fifty states of the United States
or the District of Columbia and (ii) any Subsidiary of a Foreign Subsidiary
described in clause (i), whether or not such Subsidiary is organized under the
laws of one of the fifty states of the United States or the District of
Columbia.

“Non-Recourse Debt” shall mean Indebtedness (i) as to which neither the Borrower
nor any of its Subsidiaries (a) provides any Guarantee or other credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or is otherwise

 

4



--------------------------------------------------------------------------------

directly or indirectly liable (as a guarantor or otherwise) (other than pursuant
to a pledge of the Capital Stock of any Subsidiary of the Company in order to
secure such Indebtedness) or (b) is the lender thereunder; and (ii) no default
with respect to which (including any rights that the holders thereof may have to
take enforcement action against any Subsidiary) would permit (upon notice, lapse
of time or both) the holders of Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness incurred under the Loan Documents) to
declare a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any Subsidiary issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any Subsidiary (the “Refinanced Indebtedness”), provided that
(i) the aggregate principal amount of such new Indebtedness does not exceed the
aggregate principal amount of the Refinanced Indebtedness (plus the amount of
interest accrued on the Refinanced Indebtedness and the amount of all premium,
if any, payable in connection therewith and fees and reasonable expenses
incurred in connection therewith), (ii) such new Indebtedness has a Weighted
Average Life to Maturity at the time such Indebtedness is incurred that is equal
to or greater than the Weighted Average Life to Maturity of the Refinanced
Indebtedness at the time such new Indebtedness is incurred, (iii) if the
Refinanced Indebtedness is subordinated in right of payment to the Loans, such
new Indebtedness shall also be subordinated in right of payment to the Loans on
terms at least as favorable, taken as a whole, to the Lenders as those contained
in the documentation executed in connection with the Refinanced Indebtedness and
(iv) such new Indebtedness is not incurred by a non-Loan Party if a Loan Party
is the obligor on the Refinanced Indebtedness; provided, however, that whether
or not the Refinanced Indebtedness was guaranteed, if such new Indebtedness is
incurred by a Loan Party, any Loan Party may guarantee such new Indebtedness;
provided further, that if such new Indebtedness is subordinated to the Loans,
any guarantees of such new Indebtedness by a Loan Party shall be subordinated to
such Loan Party’s Obligations or Subsidiary Guarantee, as applicable, to at
least the same extent.

“Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement, dated as of the date hereof, executed by certain of the Loan Parties
in favor of the Administrative Agent for the benefit of the Secured Parties,
pursuant to which such Loan Parties shall pledge all of the Capital Stock of
each Wholly Owned Domestic Subsidiary and 65% of the Capital Stock of all
First-Tier Foreign Subsidiaries, in each case directly owned by such Loan
Parties.

(d) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

“CHI” shall mean Cougar Helicopters Inc., a corporation organized under the laws
of Canada.

“CHI Investment” shall mean the investment by certain Subsidiaries of the
Borrower consisting of a noncontrolling interest in the equity of and voting
power in CHI, together with the purchase of certain helicopters and related
assets pursuant to the Share and Asset Purchase Agreement dated as of August 31,
2012, among (i) Kenlor Investments Ltd., a company organized under the laws of
British Columbia, VIH Aviation Group, Ltd., a company organized under the laws
of British Columbia, VIH Helicopters USA, Inc., a company organized under the
laws of Idaho, CGSCH Enterprises Ltd., a company organized under the laws of
British Columbia and Cougar Aviation Ltd., a company organized under the laws of
Nova Scotia, as sellers, (ii) CHI, (iii) BHNA Holdings Inc., a company organized
under the laws of Delaware,

 

5



--------------------------------------------------------------------------------

Bristow Canada Holdings Inc., a company organized under the laws of British
Columbia, and Bristow Canadian Real Estate Company Inc., a company organized
under the laws of British Columbia, as purchasers, (iv) for purposes of
Section 10.14 thereof, Kenneth Norie and (v) for purposes of Section 10.15
thereof, the Borrower.

“CHI Investment Financing” shall mean the Indebtedness created or incurred
pursuant to the CHI Investment Financing Documents.

“CHI Investment Financing Documents” shall mean the 364-Day Term Loan Credit
Agreement and all “Loan Documents” (as defined in the 364-Day Term Loan Credit
Agreement).

“CHI Investment Financing Secured Parties” shall mean the secured parties in
respect of the CHI Investment Financing.

“Existing Indebtedness” shall have the meaning set forth in Section 7.1(b).

“Indenture” shall mean the 2003 Indenture, the 2007 Indenture and the 2008
Indenture, collectively.

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

“Intercreditor Agreement” shall mean the Intercreditor Agreement to be dated as
of the Second Amendment Effective Date, between (a) the Administrative Agent and
(b) SunTrust Bank, as administrative agent for the lenders under the 364-Day
Term Loan Credit Agreement, in substantially the form provided to the Lenders on
or prior to the Second Amendment Effective Date.

“Second Amendment Effective Date” shall mean October 1, 2012.

“Secured Obligations” shall have the meaning given to such term in the Security
Agreement.

“Secured Parties” shall have the meaning given to such term in the Security
Agreement.

“2008 Indenture” shall mean the indenture, dated as of June 17, 2008 (as
amended, supplemented or otherwise modified from time to time), among the
Borrower, the guarantors signatory thereto, and U.S. Bank National Association,
as trustee, pursuant to which the Borrower has issued its 3% senior convertible
notes due 2038.

“364-Day Term Loan Credit Agreement” shall mean the 364-Day Term Loan Credit
Agreement to be dated as of the Second Amendment Effective Date by and among the
Borrower, certain lenders and SunTrust Bank, as administrative agent, in
substantially the form provided to the Lenders on or prior to the Second
Amendment Effective Date.

“364-Day Term Loans” shall mean the term loans under the 364-Day Term Loan
Credit Agreement.

(e) Section 1.3 of the Credit Agreement is hereby amended by replacing the
reference to “Accounts” therein with “Accountants.”

 

6



--------------------------------------------------------------------------------

(f) Section 2.12(a) of the Credit Agreement is hereby amended in its entirety by
replacing it with the following:

(a) The Borrower shall prepay the Term Loans held by the Lenders electing to
receive a prepayment of the Term Loans from the proceeds of any sale or
disposition by the Borrower or such Subsidiary of any of the Collateral
(excluding (i) sales of inventory in the ordinary course of business,
(ii) Designated Asset Sales and (iii) sales or dispositions among the Borrower
and its Subsidiaries), to the extent required under this Section 2.12(a). To the
extent that the Borrower or any of its Subsidiaries applies the cash proceeds
from such asset sale (or a portion thereof) (net of commissions and other
reasonable and customary transaction costs, fees, reserves and expenses properly
attributable to such transaction and payable by such Borrower in connection
therewith (in each case, if paid to an Affiliate, subject to Section 7.7) or
under the clauses first and second of Section 2.12(b)) within 300 days of
receipt of such net cash proceeds to purchase replacement or other fixed assets
for use in the operations of the Borrower or any of its Subsidiaries, then no
prepayment shall be required in respect of the net cash proceeds (or portion
thereof so applied) from such asset sale. In the event that the Borrower or any
of its Subsidiaries has not applied the cash proceeds from such asset sale in
accordance with the preceding sentence (the amount of such unapplied cash
proceeds being the “Excess Proceeds”), the Borrower shall, within 10 days after
the end of the applicable 300-day period, make an offer (i) to each Lender to
prepay the Term Loans of such Lender and (ii) to the extent the 364-Day Term
Loan Credit Agreement is then in effect, to each lender party to the 364-Day
Term Loan Credit Agreement (the “364-Day Term Loan Lenders”) to prepay the
364-Day Term Loans, on a pro rata basis based on the principal amount of the
Term Loans and the 364-Day Term Loans then outstanding, in an aggregate
principal amount for all the Lenders and 364-Day Lenders equal to the amount of
such Excess Proceeds. Each such prepayment offer shall be in writing and shall
specify the aggregate amount of Excess Proceeds. Each Lender electing to receive
such prepayment shall notify the Borrower of its election in writing within 5
days after its receipt of Borrower’s prepayment offer. The Borrower shall pay
each Lender and each 364-Day Term Loan Lender that has accepted such offer of
prepayment its pro rata share of such Excess Proceeds on the 20th day after the
end of the applicable 300-day period. In the event that any Lender or any
364-Day Term Loan Lender elects not to receive a prepayment so offered by the
Borrower, the Borrower or applicable Subsidiary shall retain such net proceeds
that was offered to such non-electing Lender or non-electing 364-Day Term Loan
Lender, as applicable. Any such prepayment on account of the Term Loans shall be
applied in accordance with paragraph (b) below.

(g) Section 5.3 of the Credit Agreement is hereby amended by:

(i) replacing the phrase “same business as presently conducted or such other
businesses that are reasonable related thereto” with the phrase “business of
providing helicopter transportation services to the oil and gas industry or
helicopter search and rescue services or such other businesses that are
reasonably related to the foregoing”; and

(ii) inserting before the period at the end thereof the phrase, “ or not subject
to restriction under Section 7.3”.

(h) Section 5.10 of the Credit Agreement is hereby amended in its entirety by
replacing it with the following:

 

7



--------------------------------------------------------------------------------

“Section 5.10. Additional Subsidiaries.

(a) In the event that, subsequent to the Closing Date, any Wholly Owned Domestic
Subsidiary becomes a Significant Subsidiary, whether pursuant to an acquisition
or otherwise, (x) within twenty (20) Business Days after the date such Wholly
Owned Domestic Subsidiary becomes a Significant Subsidiary, the Borrower shall
notify the Administrative Agent and the Lenders thereof and (y) within twenty
(20) Business Days thereafter, the Borrower shall cause such Wholly Owned
Domestic Subsidiary (i) to join the Subsidiary Guaranty Agreement as a new
Guarantor by executing and delivering to the Administrative Agent a supplement
to the Subsidiary Guaranty Agreement, (ii) to grant Liens in favor of the
Administrative Agent in all of its personal property of the types described in
the Security Agreement by joining the Security Agreement as a grantor
thereunder, (iii) if such Wholly Owned Domestic Subsidiary owns material
Intellectual Property, to grant Liens in favor of the Administrative Agent
(A) in its Copyrights (if such Intellectual Property consists of Copyrights) by
executing and delivering a Copyright Security Agreement, (B) in its Patents (if
such Intellectual Property consists of Patents) by executing and delivering a
Patent Security Agreement and (C) in its Trademarks (if such Intellectual
Property consists of Trademarks) by executing and delivering a Trademark
Security Agreement, and to file, or at the request of the Administrative Agent
to authorize the filing of, all such UCC financing statements or similar
instruments required by the Administrative Agent to perfect Liens in favor of
the Administrative Agent and granted under any of the Loan Documents, (iv) if
such Wholly Owned Domestic Subsidiary owns Capital Stock in another Person that
is a Wholly Owned Domestic Subsidiary, to pledge 100% of such Capital Stock to
the Administrative Agent by joining the Pledge Agreement as a pledgor
thereunder, (v) if such Wholly Owned Domestic Subsidiary owns Capital Stock in
another Person that is a First-Tier Foreign Subsidiary, to pledge sixty-five
percent (65%) of the voting Capital Stock of such First-Tier Foreign Subsidiary
to the Administrative Agent by joining the Pledge Agreement as a pledgor
thereunder or by entering into a separate pledge agreement, in either case in
form and substance reasonably satisfactory to the Administrative Agent, and
(vi) to deliver all such other documentation (including without limitation, lien
searches, legal opinions, and certified organizational documents) and to take
all such other actions as such Wholly Owned Domestic Subsidiary would have been
required to deliver and take pursuant to Section 3.1 if such Wholly Owned
Domestic Subsidiary had been a Loan Party on the Closing Date. In addition, to
the extent the Capital Stock of such Wholly Owned Domestic Subsidiary is not
already pledged, within twenty (20) Business Days after the date that the
Borrower gives the Administrative Agent and the Lenders notice that such Wholly
Owned Domestic Subsidiary has become a Significant Subsidiary, the Borrower
shall, or shall cause the Subsidiary or Subsidiaries owning such Wholly Owned
Domestic Subsidiary to, pledge all of the Capital Stock of such Wholly Owned
Domestic Subsidiary to the Administrative Agent as security for the Obligations
by executing and delivering an amendment or supplement to the Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, and to deliver
the original stock certificates, if any, evidencing such Capital Stock to the
Administrative Agent, together with appropriate stock powers executed in blank.

(b) In the event that, subsequent to the Closing Date, any Person becomes a
First-Tier Foreign Subsidiary of the Borrower or any Guarantor, whether pursuant
to an acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) no later than twenty
(20) Business Days after such Person becomes a First-Tier Foreign Subsidiary, or
if the Administrative Agent determines in its sole discretion that the Borrower
is working in good faith, such longer period as the Administrative Agent shall
permit (not to exceed thirty (30) additional days), the Borrower shall, or shall
cause the Wholly Owned Domestic Subsidiary or Subsidiaries owning the Capital
Stock of such Person to, (i) pledge sixty-five percent (65%) of the voting
Capital Stock of such First-Tier Foreign Subsidiary owned by the Borrower or
such Wholly Owned Domestic Subsidiary, as the case may be, to the

 

8



--------------------------------------------------------------------------------

Administrative Agent as security for the Obligations pursuant to an amendment or
supplement to the Pledge Agreement, or a separate pledge agreement, in either
case in form and substance reasonably satisfactory to the Administrative Agent,
(ii) deliver the original stock certificates evidencing such pledged Capital
Stock, together with appropriate stock powers executed in blank, and (iii) if
requested by the Administrative Agent, deliver all such other documentation
(including without limitation, lien searches, legal opinions and certified
organizational documents) and to take all such other actions as Borrower or such
Wholly Owned Domestic Subsidiary would have been required to deliver and take
pursuant to Section 3.1 if such First-Tier Foreign Subsidiary had been a
First-Tier Foreign Subsidiary on the Closing Date.

(c) If the Borrower or any Guarantor that is a Significant Subsidiary forms or
acquires any Wholly Owned Domestic Subsidiary after the Closing Date, no later
than twenty (20) Business Days after the date of formation or acquisition of
such Wholly Owned Domestic Subsidiary, or if the Administrative Agent determines
in its sole discretion that the Borrower is working in good faith, such longer
period as the Administrative Agent shall permit (not to exceed thirty
(30) additional days), the Borrower shall, or shall cause such Guarantor to,
pledge all of the Capital Stock of such newly formed or acquired Wholly Owned
Domestic Subsidiary to the Administrative Agent as security for the Obligations
by executing and delivering an amendment or supplement to the Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, and to deliver
the original stock certificates, if any, evidencing such Capital Stock to the
Administrative Agent, together with appropriate stock powers executed in blank.

(d) The Borrower agrees that, following the delivery of any Security Documents
required to be executed and delivered under this Section 5.10, the
Administrative Agent shall have a valid and enforceable perfected Lien on the
property required to be pledged pursuant to clauses (a), (b) and (c) above, in
each case prior and superior in right to any Lien granted in favor of any Person
that is prohibited hereunder. All actions to be taken pursuant to this
Section 5.10 shall be at the expense of the Borrower or the applicable Loan
Party, and shall be taken to the reasonable satisfaction of the Administrative
Agent.”

(i) Section 5.11 of the Credit Agreement is hereby amended by deleting the
phrase “may be reasonably required under any applicable law, or which” therein.

(j) Section 6.1 of the Credit Agreement is hereby amended in its entirety by
replacing it with the following:

“Section 6.1. Leverage Ratio. The Borrower will maintain at all times (a) from
the Second Amendment Effective Date through the Fiscal Quarter ending
September 30, 2013, a Leverage Ratio of not greater than 4.50:1.00 and
(b) thereafter, a Leverage Ratio of not greater than 4.00:1.00.”

(k) Section 7.1 of the Credit Agreement is hereby amended by:

(i) amending clause (b) thereof in its entirety and replacing it with the
following clause: “(b) Indebtedness set forth on Schedule 7.1 and existing on
the Closing Date (the “Existing Indebtedness”) and Permitted Refinancing
Indebtedness in respect thereof;”;

(ii) deleting “and” at the end of clause (d) thereof;

 

9



--------------------------------------------------------------------------------

(iii) inserting the following new clause (e) therein: “(e) the CHI Investment
Financing in an aggregate principal amount not to exceed $225,000,000 and
Permitted Refinancing Indebtedness in respect thereof; and”; and

(iv) replacing the existing reference to “(e)” therein with “(f)”.

(l) Section 7.3(a) of the Credit Agreement is hereby amended by:

(i) replacing the reference to “consolidate into” in the second line thereof
with “consolidated into”;

(ii) replacing the reference to “a Loan Party” at the end of the proviso of
clause (iii) thereof with “another Loan Party”;

(iii) inserting the following new clause (iv) therein: “(iv) the Borrower or any
Significant Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of the stock of any of its Significant Subsidiaries to the
Borrower or to a Subsidiary; provided, that if prior to such sale, transfer,
lease or other disposition, the Capital Stock of such Significant Subsidiary was
pledged to the Administrative Agent and constituted Collateral, then after such
sale, transfer, lease or other disposition, (A) if such Significant Subsidiary
is a Wholly Owned Domestic Subsidiary, 100% of the Capital Stock of such
Significant Subsidiary shall be pledged to the Administrative Agent, (B) if such
Significant Subsidiary is a First-Tier Foreign Subsidiary, 65% of the Capital
Stock of such Significant Subsidiary shall be pledged to the Administrative
Agent or (C) if such Significant Subsidiary is owned, directly or indirectly, by
a First-Tier Foreign Subsidiary, 65% of the Capital Stock of the First-Tier
Foreign Subsidiary that owns, directly or indirectly, such Significant
Subsidiary shall be pledged to the Administrative Agent, “;

(iv) renumber the existing clauses (iv) and (v) thereof as clauses (v) and (vi),
respectively;

(v) deleting the proviso at the end of renumbered clause (v) thereof;

(vi) replacing the reference to “disposition” in renumbered clause (vi) thereof
with “dispositions”;

(vii) replacing the reference to “Section 2.13” in renumbered clause
(vi) thereof with “Section 2.12”; and

(viii) inserting before the period at the end thereof the phrase, “; provided,
that with respect to clauses (i) and (ii) of this Section 7.3(a), any such
merger involving a Person that is not a Wholly Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4”.

(m) Section 7.4 of the Credit Agreement is hereby amended by:

(i) deleting the phrase “(all of the foregoing being collectively called
“Investments”)” after “any other Person” in the lead-in thereto;

(ii) deleting the phrase “, or create or form any Subsidiary” after “that
constitute a business unit” in the lead-in thereto;

 

10



--------------------------------------------------------------------------------

(iii) inserting “ (all of the foregoing being collectively call “Investments”)”
after “that constitute a business unit” in the lead-in thereto; and

(iv) amending clause (g) thereof in its entirety and replacing it with the
following clause: “(g) the Borrower and its Subsidiaries may make and permit to
exist additional Investments in any other Person (“Additional Permitted
Investments”) so long as, at the time of making any such Additional Permitted
Investment, the amount of such Additional Permitted Investment, when taken
together with the aggregate amount of all other Additional Permitted Investments
outstanding at such time, does not exceed 15% of its Consolidated Net Tangible
Assets; provided that, so long as the Borrower and the Guarantors are in
compliance with the Collateral Asset Value Ratio, Borrower and its Subsidiaries
may make and permit to exist other Additional Permitted Investments in excess of
15% of its Consolidated Net Tangible Assets.”.

(n) Section 7.6 of the Credit Agreement is hereby amended in its entirety by
replacing it with the following:

“Section 7.6. Asset Sales. The Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets or property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s common
stock to any Person other than the Borrower or any of its Subsidiaries (or to
qualify directors if required by applicable law), other than (a) sale-lease back
transactions permitted by this Agreement, (b) Designated Asset Sales, (c) sales,
leases and charters of inventory, equipment or other assets in the ordinary
course of business and (d) sales, dispositions and other transactions permitted
pursuant to Sections 7.3, 7.4 and 7.5 above.”

(o) Section 7.8 of the Credit Agreement is hereby amended by:

(i) replacing the phrase “this Agreement, any other Loan Document, the Letter of
Credit Facility or the Indenture and renewals, refinancing and rearrangement
thereof is similar in scope” in clause (i) of the proviso thereof with the
phrase “(A) this Agreement or any other Loan Document or (B) any agreements
governing or evidencing the Existing Indebtedness, the CHI Investment Financing
and any Indebtedness issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund any of the
foregoing; provided that the restrictions and conditions imposed by any
agreement governing or evidencing such new Indebtedness are not materially more
restrictive, taken as a whole, than the restrictions and conditions imposed by
the agreements governing or evidencing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, as reasonably determined by
the Borrower”;

(ii) inserting “in” before “joint venture agreements” in clause (iii) of the
proviso thereof;

(iii) replacing the reference to “reflect” with “restrict” in clause (iii) of
the proviso thereof;

(iv) inserting the phrase “ or pledge of Capital Stock of any joint venture
entity” at the end of clause (iii) of the proviso thereof;

(v) deleting “and” before clause (v) thereof; and

 

11



--------------------------------------------------------------------------------

(vi) inserting before the period at the end thereof the phrase, “; and (vi) the
foregoing shall not apply to restrictions or conditions in any agreements
governing or evidencing any Indebtedness incurred on or after the Second
Amendment Effective Date in accordance with the provisions of this Agreement
which are not materially more restrictive, taken as a whole, than the
restrictions and conditions contained in this Agreement, any other Loan Document
or the agreements governing or evidencing the Existing Indebtedness”.

(p) Section 8.1(o)(i) of the Credit Agreement in its entirety by replacing it
with the following clause: “(i) the Administrative Agent’s failure to take any
action reasonably requested by the Borrower or otherwise required in order to
maintain a valid and perfected Lien on any Collateral,”.

(q) The final paragraph of Section 8.1 of the Credit Agreement is hereby amended
by:

(i) inserting the phrase “with respect to the Borrower” after the phrase “and
that, if an Event of Default specified in either clause (h) or (i)”; and

(ii) inserting the phrase “owing hereunder” after the phrase “together with
accrued interest thereon, and all fees, and all other Obligations”.

(r) Section 8.2 of the Credit Agreement is hereby amended by:

(i) replacing the lead-in thereto with the following:

“Section 8.2. Application of Proceeds.

(a) So long as the Intercreditor Agreement is in effect, following an
Enforcement (as defined in the Intercreditor Agreement), all proceeds from each
sale of, or other realization upon, all or any part of the Collateral by any
Secured Party shall be applied as set forth therein.

(b) At all times when the Intercreditor Agreement is not in effect, all proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by any Secured Party after the occurrence of and during the continuation of an
Event of Default arises shall be applied as follows:” and

(ii) renumbering clauses (a)—(f) thereof as clauses (i)—(vi), as applicable.

(s) Section 10.1(a)(i) of the Credit Agreement is hereby amended by replacing
the notice information for the Borrower with the following:

“Bristow Group Inc.

2103 City West Blvd.

4th Floor

Houston, Texas 77042

Attention: General Counsel”.

(t) Section 10.2(b) of the Credit Agreement is hereby amended by replacing the
reference to “Sections 2.19, 2.20, 2.21” therein with “Sections 2.18, 2.19,
2.20”.

 

12



--------------------------------------------------------------------------------

(u) Section 10.4(b)(iii)(A) of the Credit Agreement is hereby amended by
inserting at the end thereof the phrase, “provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received written notice thereof;”;

(v) Section 10.4(b)(iv) of the Credit Agreement is hereby amended by replacing
the reference to “Section 2.21” therein with “Section 2.20”.

(w) The final paragraph of Section 10.4(b) of the Credit Agreement is hereby
amended by replacing the reference to “Sections 2.19, 2.20, 2.21” therein with
“Sections 2.18, 2.19, 2.20”.

(x) Section 10.4(e) of the Credit Agreement is here by amended by:

(i) replacing the reference to “Sections 2.19, 2.20, and 2.21” therein with
“Sections 2.18, 2.19 and 2.20”; and

(ii) replacing the reference to “Section 2.22” therein with “Section 2.21”.

(y) Section 10.4(f) is here by amended by:

(i) replacing the reference to “Section 2.19, Section 2.21” therein with
“Section 2.18, Section 2.20”; and

(ii) replacing the other references to “Section 2.21” therein with “Section
2.20”.

(z) Section 10.9 of the Credit Agreement is hereby amended by replacing the
reference to “Sections 2.19, 2.20, 2.21” therein with “Sections 2.18, 2.19,
2.20”.

(aa) Section 10.11 of the Credit Agreement is hereby amended by deleting the
phrase “designated in writing as confidential and” after “maintain the
confidentiality of any information” therein.

(bb) The Credit Agreement is hereby amended by adding at the end thereof the
following new Section 10.17:

“Section 10.17. Intercreditor Agreement. The Lenders, the Swingline Lender and
the Issuing Bank acknowledge that the obligations of the Borrower and the
Guarantors in respect of the CHI Investment Financing will be secured by Liens
on the Collateral on a pari passu basis with the Secured Obligations. In
connection with the incurrence of the CHI Investment Financing, the
Administrative Agent shall, enter into the Intercreditor Agreement establishing
the relative rights of the Secured Parties and the CHI Investment Financing
Secured Parties with respect to the Collateral and certain related matters. The
Lenders, the Swingline Lender and the Issuing Bank hereby irrevocably
(i) consent to such pari passu treatment of Liens to be provided for under the
CHI Investment Financing Documents and the Intercreditor Agreement,
(ii) authorize the Administrative Agent to execute and deliver the Intercreditor
Agreement and any documents relating thereto, in each case on behalf of, and
without any further consent, authorization or other action by, any Lender, the
Swingline Lender or the Issuing Bank, (iii) agree that, upon the execution and
delivery thereof and so long as it is in effect, the Lenders, the Swingline
Lender and the Issuing Bank will be bound by the provisions of the Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement and (iv) agree that none of the
Lenders, the Swingline Lender or the Issuing Bank shall have any right of action
whatsoever against the Administrative Agent as a

 

13



--------------------------------------------------------------------------------

result of any action taken by the Administrative Agent pursuant to this
Section 10.17 or in accordance with the terms of the Intercreditor Agreement.
The Lenders, the Swingline Lender and the Issuing Bank hereby further
irrevocably authorize the Administrative Agent to enter into such amendments,
supplements or other modifications to the Intercreditor Agreement in connection
with any extension, renewal or refinancing of any Loans, any amendment,
restatement, supplement or other modification of the CHI Investment Financing
Documents or any Permitted Refinancing Indebtedness in respect of the CHI
Investment Financing as are reasonably acceptable to the Administrative Agent,
in its sole discretion, to give effect thereto, in each case on behalf of, and
without any further consent, authorization or other action by, any Lender, the
Swingline Lender or the Issuing Bank. The Administrative Agent shall have the
benefit of the provisions of Article IX with respect to all actions referred to
in this Section 10.17 and all actions taken or omitted to be taken by it in
accordance with the terms of the Intercreditor Agreement to the full extent
thereof.

3. Certain Other Agreements.

(a) The Lenders, including any Person that becomes a Lender under the Credit
Agreement after the date hereof, the Swingline Lender and the Issuing Bank,
acknowledge that the obligations of the Borrower and the Guarantors in respect
of the 364-Day Credit Facility will be secured by Liens on the Collateral on a
pari passu basis with the Secured Obligations and make such further
acknowledgments, agreements, authorizations and directions as are set forth in
Section 10.17 of the Credit Agreement, as amended in accordance with this
Amendment.

(b) The Lenders party hereto consent to the amendment of the Security Agreement
by the Administrative Agent and the Grantors (as defined therein) as set forth
on Schedule 1 attached hereto.

(c) The Lenders party hereto consent to the amendment of the Pledge Agreement by
the Administrative Agent and the Pledgors (as defined therein) as set forth on
Schedule 2 attached hereto.

(d) The Lenders party hereto consent to the amendment of the Subsidiary Guaranty
Agreement by the Administrative Agent and the Guarantors as set forth on
Schedule 3 attached hereto.

4. Conditions to Effectiveness of this Amendment. It is understood and agreed
that this Amendment shall become effective on the date (the “Effective Date”)
when the Administrative Agent shall have received (i) such fees as the Borrower
has previously agreed to pay on or prior to the date that this Amendment becomes
effective to the Administrative Agent or any of its affiliates in connection
with this Amendment, (ii) reimbursement or payment of its reasonable
out-of-pocket costs and expenses incurred in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent) for which invoices
(including estimated expenses) have been presented to the Borrower at least two
(2) days before the Effective Date unless otherwise agreed by the Borrower and
the Administrative Agent, and (iii) each of the following documents:

(a) executed counterparts to this Amendment from the Borrower and the Required
Lenders; and

(b) an instrument, executed by each Loan Party, pursuant to which such Loan
Party reaffirms its obligations under the Security Agreement, the Subsidiary
Guaranty Agreement and the Pledge Agreement and consents to the amendments to
such documents described in Section 3 hereof, as applicable.

 

14



--------------------------------------------------------------------------------

5. Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:

(a) The execution and delivery by the Borrower of this Amendment are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational action;

(b) The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries prohibited
under the Loan Documents;

(c) This Amendment has been duly executed and delivered for the benefit of the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies in general;
and

(d) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, and no Default or Event of
Default has occurred and is continuing as of the date hereof.

6. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower (to the extent that the Borrower is
a party thereto) to the Lenders and the Administrative Agent. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

8. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

9. Costs and Expenses. The Borrower agrees to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in .pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

15



--------------------------------------------------------------------------------

11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

12. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.

 

BORROWER: BRISTOW GROUP INC. By:   /s/ Joseph A. Baj   Name: Joseph A. Baj  
Title: Vice President and Treasurer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDERS:

SUNTRUST BANK,

    individually and as Administrative Agent

By:   /s/ Scott Mackey   Name: Scott Mackey   Title: Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION By:   /s/ Brad Ellis   Name: Brad Ellis   Title:
Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Gary L. Mingle   Name: Gary L. Mingle   Title:
Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:   /s/ DeVon J. Lang   Name: DeVon J. Lang  
Title: Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ John F. Miller   Name: John F. Miller   Title:
Attorney-in-Fact

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

COMPASS BANK By:   /s/ Collis Sanders   Name: Collis Sanders   Title: Executive
Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:   /s/ Doreen Barr   Name: Doreen
Barr   Title: Director By:   /s/ Michael D. Spaight   Name: Michael D. Spaight  
Title: Associate

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By:   /s/ Koby West   Name: Koby West   Title: Assistant
Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ Michelle Latzoni   Name: Michelle Latzoni  
Title: Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:   /s/ Thomas Okamoto   Name:
Thomas Okamoto   Title: Authorized Officer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ John Berry   Name: John Berry   Title:
Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

REGIONS BANK By:   /s/ David Valentine   Name: David Valentine   Title: Vice
President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TRUSTMARK NATIONAL BANK By:   /s/ Jeff Deutsch   Name: Jeff Deutsch   Title:
Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Michael P. Dickman   Name: Michael P.
Dickman   Title: Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Christina Faith   Name:
Christina Faith   Title: Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

WHITNEY NATIONAL BANK By:   /s/ William A. Hendrix   Name: William A. Hendrix  
Title: Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Schedule 1

Amendments to Security Agreement

The Security Agreement will be amended as follows:

1. By amending the definition of “Secured Parties” to insert at the end thereof
the phrase “and each counterparty to a Hedging Transaction with any Grantor that
has given notice of such Hedging Transaction to the Administrative Agent”.

2. By amending each reference therein, including in Exhibit B thereto, to
(i) “the Administrative Agent, the Issuing Bank or any Lender”, (ii) “the
Administrative Agent, any of the Lenders, the Issuing Bank, and the Swingline
Lender” and (iii) “any Lender or the Administrative Agent” and each similar
phrase to “the Administrative Agent and the other Secured Parties”, mutatis
mutandis.

3. By deleting Section 4(e)(i) thereof in its entirety and inserting in lieu
thereof the following:

“No Grantor shall open or maintain any Deposit Accounts in the United States
other than those listed on the Perfection Certificate, those with a Lender, or
with the prior written consent of the Administrative Agent, such other Deposit
Accounts as such Grantor shall open and maintain, in each case, to be subject to
a control agreement, in form and substance reasonably satisfactory to the
Administrative Agent, to be entered into within ten (10) Business Days of
opening such Deposit Account by such Grantor, the bank at which such Deposit
Account is located and the Administrative Agent.”

4. To add at the end thereof the following new Section 23:

SECTION 23. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, so long as the Intercreditor Agreement is in effect, the rights,
obligations and remedies of the Administrative Agent and the Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In
addition, so long as the Intercreditor Agreement is in effect, in the event of
any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Agreement, the provisions of the Intercreditor Agreement
shall control.



--------------------------------------------------------------------------------

Schedule 2

Amendments to Pledge Agreement

The Pledge Agreement will be amended as follows:

1. By amending Section 2 thereof to:

(i) replace the phrase “the Administrative Agent, the Lenders, the Swingline
Lender and the Issuing Bank” with the phrase “the Administrative Agent and the
other Secured Parties (as defined below)”: and

(ii) to insert after the phrase “(the Administrative Agent, Lenders, the
Swingline Lender, the Issuing Bank,” the phrase “and each counterparty to a
Hedging Transaction with any Pledgor that has given notice of such Hedging
Transaction to the Administrative Agent”.

2. By amending each reference therein to (i) “the Administrative Agent, the
Issuing Bank or any Lender”, (ii) “the Administrative Agent, any of the Lenders,
the Issuing Bank, and the Swingline Lender” and (iii) “any Lender or the
Administrative Agent” and each similar phrase to “the Administrative Agent and
the other Secured Parties”, mutatis mutandis.

3. To add at the end thereof the following new Section 29:

SECTION 29. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, so long as the Intercreditor Agreement is in effect, the rights,
obligations and remedies of the Administrative Agent and the Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In
addition, so long as the Intercreditor Agreement is in effect, in the event of
any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Agreement, the provisions of the Intercreditor Agreement
shall control.



--------------------------------------------------------------------------------

Schedule 3

Amendments to Subsidiary Guaranty Agreement

The Subsidiary Guaranty Agreement will be amended as follows:

1. By amending Section 1 thereof to:

(i) replace the reference to “the Borrower” in clause (iii) thereof with a
reference to “any Loan Party”;

(ii) insert after the phrase “(the Administrative Agent, the Issuing Bank, the
Swingline Lender, the Lenders” the phrase “and each counterparty to a Hedging
Transaction with the Borrower that has given notice of such Hedging Transaction
to the Administrative Agent”.

2. By amending Section 25 thereof to:

(i) replace both references to “Section 8.1(f) or 8.1(g) of the Credit
Agreement” therein with “Section 8.1(h) or 8.1(i) of the Credit Agreement”;

(ii) insert after the reference to “all Guaranteed Obligations” in the first
sentence thereof the phrase “(other than Hedging Obligations)”; and

(iii) insert after the reference to “then the Guaranteed Obligations” in the
second sentence thereof the phrase “(other than Hedging Obligations)”.

3. By amending each reference therein to (i) “the Administrative Agent, the
Issuing Bank or any Lender”, (ii) “the Administrative Agent, any of the Lenders,
the Issuing Bank, and the Swingline Lender” and (iii) “any Lender or the
Administrative Agent” and each similar phrase to “the Administrative Agent and
the other Secured Parties”, mutatis mutandis.